The test to determine who is entitled to judgment is to inquire who would have been entitled if there had been no decree of adoption, for P.S., c. 181. s. 5, provides that if an adopted child "dies under age or intestate, leaving property received by gift or inheritance from his natural kindred, such property shall be distributed as if there had been no decree of adoption."
The demanded premises were given to Jabez by one of his natural kindred, and if there had been no decree of adoption, they would have vested in the defendant at Jabez's death. P.S., c. 196, s. 1; Laws 1903, c. 74.
Judgment for the defendant.
All concurred. *Page 132